  Case 12-46105         Doc 69     Filed 11/02/18 Entered 11/02/18 09:10:12              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-46105
         TANESHA L THOMPSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/21/2012, and was converted to chapter 13 on 11/21/2012.

         2) The plan was confirmed on 03/20/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/31/2014, 03/26/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/01/2017.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 71.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $13,432.55.

         10) Amount of unsecured claims discharged without payment: $106,485.24.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 12-46105       Doc 69      Filed 11/02/18 Entered 11/02/18 09:10:12                      Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $35,747.00
       Less amount refunded to debtor                           $49.46

NET RECEIPTS:                                                                                  $35,697.54


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,500.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,567.88
    Other                                                                 $355.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,422.88

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
BMO HARRIS BANK                Secured              NA     20,357.33              0.00           0.00        0.00
BMO HARRIS BANK                Secured              NA     39,459.83              0.00           0.00        0.00
BMO HARRIS BANK                Unsecured            NA           0.00       20,357.33         203.57         0.00
BMO HARRIS BANK                Unsecured            NA           0.00       39,459.83         394.60         0.00
CAPITAL ONE AUTO FINANCE       Secured       14,085.00     14,085.00        14,085.00      14,085.00    9,857.21
CAPITAL ONE AUTO FINANCE       Unsecured            NA     21,242.85        21,242.85         212.43         0.00
DIRECT TV                      Unsecured           0.00           NA               NA            0.00        0.00
DIRECTV                        Unsecured         613.00           NA               NA            0.00        0.00
EDC/MID AMERICA APARTM         Unsecured      8,160.00            NA               NA            0.00        0.00
GEORGIA DEPT OF REVENUE        Priority       2,877.22            NA               NA            0.00        0.00
IMAGING ASSOCIATES OF CANTON   Unsecured         342.00           NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE       Priority             NA       5,354.44         5,354.44      5,354.44         0.00
INTERNAL REVENUE SERVICE       Unsecured            NA         143.76           143.76           1.44        0.00
MEDICAL                        Unsecured          74.00           NA               NA            0.00        0.00
MOBILOANS                      Unsecured         200.00           NA               NA            0.00        0.00
NCEP LLC                       Unsecured      5,146.00       8,221.38         8,221.38          82.21        0.00
PLAIN GREEN LOANS              Unsecured         200.00           NA               NA            0.00        0.00
PRA RECEIVABLES MGMT           Unsecured         488.00        547.63           547.63           5.48        0.00
PREMIER BANK CARD              Unsecured         909.00        909.68           909.68           9.10        0.00
SALLIE MAE INC                 Unsecured            NA       4,337.76         4,337.76          43.38        0.00
SOLSTAS LAB PARTNERS           Unsecured          74.00           NA               NA            0.00        0.00
UNKNOWN                        Unsecured            NA            NA               NA            0.00        0.00
Vanda LLC                      Unsecured      2,055.00       2,032.03         2,032.03          20.32        0.00
WHITE HILLS CASH               Unsecured         200.00        548.00           548.00           5.48        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 12-46105         Doc 69      Filed 11/02/18 Entered 11/02/18 09:10:12                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $14,085.00         $14,085.00         $9,857.21
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $14,085.00         $14,085.00         $9,857.21

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,354.44          $5,354.44              $0.00
 TOTAL PRIORITY:                                          $5,354.44          $5,354.44              $0.00

 GENERAL UNSECURED PAYMENTS:                             $97,800.25            $978.01              $0.00


Disbursements:

         Expenses of Administration                             $5,422.88
         Disbursements to Creditors                            $30,274.66

TOTAL DISBURSEMENTS :                                                                      $35,697.54


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
